                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                          CASE NO.: 8:21-cv-366 -TPB-CPT

ALEXANDER NUNEZ,

          Plaintiff,

v.

HEALTHCARE REVENUE
RECOVERY GROUP, LLC,

      Defendant.
_____________________________________/

             DEFENDANT, HEALTHCARE REVENUE
             RECOVERY GROUP, LLC’S AMENDED
           NOTICE OF PENDENCY OF OTHER ACTIONS

      In accordance with Local Rule 1.04(d), I certify that the instant action:

_X_ IS similar or related to pending or closed civil or criminal case(s)

previously filed in this Court, or any other Federal or State court, or

administrative agency as indicated below:

This case was removed from the County Court of the Tenth
Judicial Circuit, in and for Polk County, Florida, Case Number
2021SC0004660000LK.


_____IS NOT similar or related to pending or closed civil or criminal

case(s) previously filed in this Court, or any other Federal or State court, or

administrative agency. No similar or successive case exists.

                                       1
      I further certify that I will serve a copy of this Notice of Pendency of

Other Actions upon each party no later than fourteen days after the

appearance of the party.

      Dated this 23rd day February 2021.

                                            Respectfully submitted,

                                            /s/ Ernest H. Kohlmyer, III
                                            Ernest H. Kohlmyer, III


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been

electronically filed on February 23, 2021, with the Clerk of the Court by

using the electronic filing system. I further certify that the foregoing has

been sent via electronic transmission to the following: Jason R. Kobal,

Esquire at koballaw@yahoo.com (Attorneys for Plaintiff).

                                           /s/ Ernest H. Kohlmyer, III
                                           Ernest H. Kohlmyer, III
                                           Florida Bar No.: 110108
                                           skohlmyer@shepardfirm.com
                                           Shepard, Smith, Kohlmyer &
                                           Hand, P.A.
                                           2300 Maitland Center Parkway,
                                           Suite 100
                                           Maitland, Florida 32751
                                           Telephone (407) 622-1772
                                           Facsimile (407) 622-1884
                                           Attorneys for Defendant,
                                           Healthcare Revenue Recovery
                                           Group, LLC

                                       2
